DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 13 is objected to because of the following informalities: 
--In claim 13, replace “wherein the respective receivers are connected with the measurement and analysis circuit via corresponding receiving channels and the is connected with the switching circuit” with “wherein the respective receivers are connected with the measurement and analysis circuit via corresponding receiving channels and the measurement and analysis circuit is connected with the switching circuit”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10,  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu (U.S. PGPub 2019/0041486), hereinafter referred to as Marinescu in view of the background of Yu et al. (U.S. PGPub 2011/0003570), hereinafter referred to as Yu.
Regarding claim 1, Marinescu teaches a method for selecting best radio signal in air traffic control, comprising: 
determining a respective latency of at least two receiving signals (Depending on the distance between the single receivers the single receivers may receive the wireless signals with a respective delay or time difference; See [0025]), wherein each receiving signal is provided between a corresponding receiver (See Fig. 1, #101 and #102) and a measurement and analysis module (interpreted as the signal comparator; See Fig. 1, #107); 
measuring a respective arrival time of at least two radio signals by the measurement and analysis module (comparing the time of occurrence of the received signal, interpreted as the arrival time; See [0027]); 
determining the delay time between the at least two radio signals based on their arrival times (The delay compensator may then compare the time of occurrence of such a signal level for all received wireless signals to determine the time difference or delay; See [0027]); 
aligning the at least two radio signals with each other by taking the delay time determined into account, thereby obtaining at least two aligned signals (The delay compensator may then align the received wireless signals accordingly, to allow a direct comparison of the received wireless signals; See [0027]); 
determining the quality of the at least two aligned signals (The delay compensator may e.g. comprise a threshold comparator for comparing the signal levels of the received signals with a threshold value that marks the noise level; See [0028]).  
Marinescu fails to teach of receiving on multiple channels and switching to the receiving channel that processes the respective radio signal with the best quality determined.
Yu teaches of receiving over multiple channels and selecting the best channel based on the quality (See [0006]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu to include receiving on multiple channels and switching to the receiving channel that processes the respective radio signal with the best quality determined taught by Yu in order to optimize communication.

Regarding claim 2, Marinescu further teaches the method according to Claim 1, wherein the latencies of the at least two receiving channels are determined repetitively (Depending on the distance between the single receivers the single receivers may receive the wireless signals with a respective delay or time difference, wherein receiving multiples indicates repetitively receiving signals; See [0025]).  

Regarding claim 5, Marinescu further teaches the method according to Claim 1, wherein all radio signals received are used for determining the radio signal having the best quality irrespective of their individual arrival times (The delay compensator may then align the received wireless signals accordingly, to allow a direct comparison of the received wireless signals; See [0027]).  

Regarding claim 6, Marinescu fails to teach the method according to Claim 1, wherein switching to the receiving channel processing the radio signal with the best quality determined is done without any delay and/or interruption.  
Yu teaches wherein switching to the receiving channel processing the radio signal with the best quality determined is done without any delay and/or interruption (See [0006]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Marinescu to include wherein switching to the receiving channel processing the radio signal with the best quality determined is done without any delay and/or interruption taught by Yu in order to optimize communication.

Regarding claim 7, Marinescu further teaches the method according to Claim 1, wherein, based on the radio signal received earliest, the delay time of the at least one other radio signal received is determined (The delay compensator may then compare the time of occurrence of such a signal level for all received wireless signals to determine the time difference or delay; See [0027]).  

Regarding claim 8, Marinescu further teaches the method according to Claim 1, wherein a delay according to the delay time determined is introduced to the radio signal received earlier (The delay compensator may then compare the time of occurrence of such a signal level for all received wireless signals to determine the time difference or delay; See [0027]).  

Regarding claim 9, Marinescu further teaches the method according to Claim 1, wherein the same amount of data of each individual radio signal is taken into consideration when determining the quality of the at least two aligned signals (The delay compensator may then align the received wireless signals accordingly, to allow a direct comparison of the received wireless signals; See [0027]).  

Regarding claim 10, Marinescu further teaches the method according to Claim 1, wherein the determination of the delay time is based on an estimation (The delay compensator may then compare the time of occurrence of such a signal level for all received wireless signals to determine the time difference or delay; See [0027]).  

Regarding claim 13, Marinescu teaches an air traffic control system for selecting best radio signal, comprising at least two receivers (See Fig. 1, #101 and #102), a measurement and analysis circuit (See Fig. 1, #107), and a switching circuit (See Fig. 1, #109), wherein the respective receivers are connected with the measurement and analysis circuit via corresponding receiving channels (See Fig. 1, #105 and #106) and the is connected with the switching circuit, 
wherein the measurement and analysis circuit is configured to determine a respective latency of the at least two receiving signals (Depending on the distance between the single receivers the single receivers may receive the wireless signals with a respective delay or time difference; See [0025]); 
wherein each of the receivers is configured to receive a respective radio signal (See Fig. 1, #103 and #104), and wherein the receiver is configured to forward the respective radio signal received to PRNPV72759AP dx-15-the measurement and analysis circuit via the respective receiving channel processing the respective radio signal received (See Fig. 1, #105 and #106); 
wherein the measurement and analysis circuit is configured to: 
measure the respective arrival time of these radio signals (comparing the time of occurrence of the received signal, interpreted as the arrival time; See [0027])); 
determine the delay time between these radio signals (The delay compensator may then compare the time of occurrence of such a signal level for all received wireless signals to determine the time difference or delay; See [0027]); 
align these radio signals based on the delay time determined, thereby obtaining at least two aligned signals (The delay compensator may then align the received wireless signals accordingly, to allow a direct comparison of the received wireless signals; See [0027]); and
determine the quality of the at least two aligned signals (The delay compensator may e.g. comprise a threshold comparator for comparing the signal levels of the received signals with a threshold value that marks the noise level; See [0028]).
Marinescu fails to teach receiving on multiple channels, forwarding the qualities determined to the switching circuit and wherein the switching circuit is configured to switch to the respective receiving channel that processes the respective radio signal with the best quality determined.  
Yu teaches of receiving over multiple channels and selecting the best channel based on the quality (See [0006]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Marinescu to include receiving on multiple channels, forwarding the qualities determined to the switching circuit and wherein the switching circuit is configured to switch to the respective receiving channel that processes the respective radio signal with the best quality determined taught by Yu in order to optimize communication.





Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Yu as applied to claim 1 above, and further in view of Sardaryan et al. (U.S. PGPub 2021/0176153), hereinafter referred to as Sardaryan.
Regarding claim 3, Marinescu in view of Yu fails to teach the method according to Claim 1, wherein a time threshold of the measurement and analysis module is adapted dynamically.  
Sardaryan teaches wherein a time threshold of the measurement and analysis module is adapted dynamically (adjusting time measurements based on latency; See [0165]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu in view of Yu to include wherein a time threshold of the measurement and analysis module is adapted dynamically taught by Sardaryan in order to optimize communication by minimizing missed data.
		
	
Regarding claim 4, Marinescu in view of Yu fails to teach the method according to Claim 1, wherein the time threshold of the measurement and analysis module is adapted based on the largest latency of the at least two receiving channels.  
Sardaryan teaches wherein the time threshold of the measurement and analysis module is adapted based on the largest latency of the at least two receiving channels (adjusting time measurements based on latency; See [0165]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu in view of Yu to include wherein the time threshold of the measurement and analysis module is adapted based on the largest latency of the at least two receiving channels taught by Sardaryan in order to optimize communication by minimizing missed data.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Yu as applied to claims 1 and13 above, and further in view of Kusashima et al. (U.S. PGPub 2022/0046477), hereinafter referred to as Kusashima.
Regarding claim 12, Marinescu in view of Yu fails to teach the method according to Claim 1, wherein the latencies of the at least two receiving channels are determined by transmitting a test signal from the measurement and analysis module to the respective receivers.  
Kusashima teaches measuring latency by transmitting a test signal (See [0233]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu in view of Yu to include wherein the latencies of the at least two receiving channels are determined by transmitting a test signal from the measurement and analysis module to the respective receivers taught by Kusashima in order to maximize communication parameters.
		
	
Regarding claim 14, Marinescu in view of Yu fails to teach the air traffic control system according to Claim 13, wherein the measurement and analysis circuit is configured to transmit a test signal to the respective receivers in order to determine the latencies of the at least two receiving channels.  
Kusashima teaches measuring latency by transmitting a test signal (See [0233]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu in view of Yu to include wherein the measurement and analysis circuit is configured to transmit a test signal to the respective receivers in order to determine the latencies of the at least two receiving channels taught by Kusashima in order to maximize communication parameters.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu in view of Yu as applied to claims 1 and 13 above, and further in view of Gualtieri et al. (U.S. PGPub 2020/0120573), hereinafter referred to as Gualtieri.
Regarding claim 11, Marinescu in view of Yu fails to teach the method according to Claim 1, wherein the respective radio signal processed by the receiving channel switched to is forwarded to at least one controller working position.  
Gualtieri teaches wherein the respective radio signal processed by the receiving channel switched to is forwarded to at least one controller working position (communicating using the CWP; See [0053]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu in view of Yu to include wherein the respective radio signal processed by the receiving channel switched to is forwarded to at least one controller working position taught by Gualtieri in order to minimize failure.
	
	
	
Regarding claim 15, Marinescu in view of Yu fails to teach the air traffic control system according to Claim 13, wherein the air traffic control system comprises at least one controller working position that is interconnected with the receivers via the switching circuit such that the controller working position receives the radio signal with the best quality determined.
Gualtieri teaches wherein the air traffic control system comprises at least one controller working position that is interconnected with the receivers via the switching circuit such that the controller working position receives the radio signal with the best quality determined (communicating using the CWP; See [0053]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Marinescu in view of Yu to include wherein the air traffic control system comprises at least one controller working position that is interconnected with the receivers via the switching circuit such that the controller working position receives the radio signal with the best quality determined taught by Gualtieri in order to minimize failure.

Conclusion
Additional prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found on the PTO-892 (Notice of References Cited) form.

Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/21/2022